MEMORANDUM **
1. The district court did not err in upholding the search of the second package. The package would have been discovered and searched incident to Le’s lawful arrest, see New York v. Belton, 453 U.S. 454, 460, 101 S.Ct. 2860, 69 L.Ed.2d 768 (1981), and thus meets the requirements of the independent source doctrine. Murray v. United States, 487 U.S. 533, 539, 108 S.Ct. 2529, 101 L.Ed.2d 472 (1988).
2. Nor did the district court err in upholding the search of Le’s residence. The search was performed pursuant to a valid search warrant, based on probable cause. See United States v. Parks, 285 F.3d 1133, 1141 (9th Cir.2002).
3. The district court also properly upheld the search of Le’s storage locker. Because both Le’s arrest and the search of Le’s house were lawful, the information *393guiding the authorities to the locker was properly obtained.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.